DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’s Amendment of 11/24/2020 is acknowledged. No new claims are added and claim 10 is cancelled. Claims 1-9 and 11-29 are currently pending.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14-29, are rejected under 35 U.S.C. 103 as being unpatentable over by Lin et al. (An application filed in Taiwan, patent/publication number M519751 published on April 1st, 2016 of application 104217937 filed on November 09th 2015, for the purpose of English translation examiner has applied US Pre-grant publication (PGPUB) 20170131513 since it claims the priority to application 104217937 and here in referred as Lin-513) in view of Lin et al. (An application filed in Taiwan, patent/publication number M531602 published on November 1st, 2016 of application 105209911 filed on June 30th 2016, for the purpose of English translation examiner has applied US Pre-grant publication (PGPUB) 20180003916 A1 since it claims the priority to application 105209911 and here in referred as Lin-916) .


Regarding claim 1, Lin-513 discloses (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (protrusion 340 as in figs. 3B, see paragraph [0035]), comprising: 

an outer surface (114) opposite to the inner surface (130 and 330); 
an object-side surface (112 and 312) facing toward an object side of the annular light trapping component, the object-side surface being connected to the inner surface and the outer surface (as in Fig. 1B, surface 112 connects 115 and 130   to 114, see paragraph [0032]); 
an image-side surface (122/322 see paragraph  [0033], [0057]) facing toward an image side of the annular light trapping component (340), the image-side surface being connected to the inner surface and the outer surface (as shown in Fig. 1, 122 contacts 125 or 130 and 114), and the image-side surface being opposite to the object-side surface (see paragraph [0033]); 
wherein the inner surface comprises a plurality of L-shaped annular grooves (as in the Fig. 1 , plurality surfaces 136, 336 and plurality surfaces 137, 337 forms  L-shaped grooves, see paragraph [0034]), the annular light trapping component (340 and 440) comprises a plurality of stripe-shaped structures disposed in the L-shaped annular grooves (as in Figs. 3c to-4C illustrates 340 and 440 are placed in L shaped groove), a light trapping structure is formed between every pair of the stripe-shaped structures (space between two adjacent 340 or two adjacent 440 forms light trapping structure), and the stripe-shaped structures are arranged along a circumferential direction of the 
wherein the L-shaped annular grooves comprise an object-side L-shaped annular groove closest to the object-side surface (as in Figs.3A-4C, illustrates surface 436 and surface 435 forms L-shaped annular groove closure to object-side surface having multiple protrusions (440) closest to object-side)  and an image-side L-shaped annular groove closest to the image-side surface (336-337),  a bottom diameter of the image-side L-shaped annular groove (opening of 337) is larger than a bottom diameter of the object-side L-shaped annular groove (opening of 336), and the bottom diameter of the image-side L-shaped annular groove and the bottom diameter of the object-side L-shaped annular groove are closest to the image side of the annular light trapping component (inner surfaces are arrange with increasing in inner diameter of surfaces from object side to image side forming larger image side inner surface diameter);
wherein each of the L-shaped annular grooves comprises a first side  and a second side  connected to each other (surfaces 336 and 337 are connected in L shape groove), the first side and the second side are located between the object-side surface and the image-side surface (336,337), the stripe-shaped structures (340, 440) are disposed on one of  the first side and the second side, an end of the stripe-shaped structures is facing and connected to the other side other than the one of the first side and the second side (as shown in Fig. 3A to Fig. 4C  the stripe-shaped structures 340 and 440  are formed on the inner first and second surfaces), and a degree of inclination between the first side and the central axis is larger than a degree of inclination between 
Lin-513 does not teach each of the strip-shaped structures is a stripe and wedge-shaped structure with a wedge-shaped cross section but having only strip-shaped structure and h fig. 2C discloses variation in a light trapping structure 240 having  step-shaped structure.
Lin-916 discloses (see Fig. 1A-6) the light trapping structures (140, 240, 340, 440) is a wedge-shaped structure with a wedge-shaped cross section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide annular light trapping component as strip-shape structure combined with wedge-shape structure forming wedge-shape attached to strip-shape light trapping component for the purpose of effectively attenuating the stray light reflected from the aforementioned surface of the plastic barrel  so as to enhance the image quality of the imaging lens module (see paragraph [0030]) examiner reviewed the application specification for criticality of the structure and does not show any particular purpose for having stripe-shape with wedge shape structure and it is an obvious design choice many different shape for the light trapping structure.

Regarding claim 2, Lin-513 discloses (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) further discloses an annular light trapping component (240 as in Fig 2C) the annular light trapping component comprises a main body (barrel 100) and the stripe-shaped structures integral with each other ( see paragraph [0036] for forming integral), 

Regarding claim 3, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) further discloses an angle between the first side and the second side of each of the L-shaped annular grooves is ϴ, and the following condition is satisfied: 
46°<ϴ<136° 
(paragraph [0042] discloses surfaces 137 are parallel to optical axis and paragraph [0034] discloses surfaces 136 has an angle with the axis between 0° and 90° which includes angle from 46° to 90°. 

Regarding claim 4, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) further discloses an annular light trapping component (340), the L-shaped annular grooves (all grooves formed by surfaces 337 and surfaces 336 are not overlapping) having different diameter and in different area) are not overlapped with each other in a direction parallel to the central axis. 

Regarding claim 5, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (340) the angle between the first side and the second side of each of the L-shaped annular grooves is ϴ (90 ° as in Fig. 1), and the following condition is satisfied:
64°<ϴ<116°,


Regarding claim 6, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (340) and illustrates thickness of the annular light trapping component as t which is slightly smaller than width of the surface 137 or 325 as in fig. 3A and thickness of the barrel 100 or 300 is d which is bigger than t.
Lin-513 does not specifically state the thickness of the annular light trapping component and the length of each of the stripe-shaped structure satisfies the condition of 0.05<d/t<0.50.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide thickness of the component and length of stripe-shaped structures such that the ratio is within .05 to .50 in order to provide proper strength for preventing warping of light trapping component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 7, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B)  an annular light trapping component (340) as in claim 5 and does not teach the limitation of this claim.


Regarding claim 8, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B)  an annular light trapping component ( 440 and340) as in claim 2. Lin-513 illustrates L shaped groove and as shown in annotated fig. 1, the width of one side of the groove is L1 and second side of the groove is L2. 
Noda et al does not specifically state the limitation of 0.45<L1/L2<2.5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide different thickness of the first side of the groove and second side of the groove such that the ratio satisfies the condition of 0.45<L1/L2<2.5 in order to provide proper strength for preventing deformation of lens barrel of the light trapping component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 9, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (440) the degree of inclination between the second 
0 °≤.                        
                            α
                             
                        
                    ≤15 °.

Regarding claim 11, Lin-916 discloses (see Fig. 1A-6) the light trapping structures (140, 240, 340, 440 is a wedge-shaped structure) an annular light trapping component (140, 240, 340, 440 is a wedge-shaped structure having tapered 149 surface) the stripe and wedge-shaped structure comprises a tapered portion. 

Regarding claim 12, Lin-916 further discloses (see Fig. 1A-6) the light trapping structures (140, 240, 340, 440 is a wedge-shaped structure) an annular light trapping component (140, 240, 340, 440 is a wedge-shaped structure having tapered smooth surface 149 as shown in Fig 1B) the tapered portion comprises smooth.

Regarding claim 13, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (440) having stripes having even height and having height h and following condition is satisfied:
.015mm<h<0.23mm. (see paragraph [0040] discloses 0.01 mm<h<0.06 mm which has overlapping range
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide stripe-shaped structure having height between .015mm and 0.23mm in order to provide proper strength for preventing warping of light trapping component, since it has been held that where the general 

Regarding claim 14, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (440) a cross section of the inner surface is zigzag form (as shown in Fig. 4B cross section of 440 is rectangular forming zigzag shape because zigzag has a mining of “a line, course, or progression characterized by sharp turns first to one side and then to the other”). 

Regarding claim 15 , Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (440)  as in claim 1 except limitation of this claim.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bottom diameter of the object-side L-shaped annular groove is Φ1, the bottom diameter of the image-side L-shaped annular groove is Φ2, a diameter of the outer surface is Φ0, a diameter of the inner surface is Φi, Such that the thickness of each groove satisfies following condition  0.05<( Φ2- Φ1)/( Φ0- Φi)<0.55
For the purpose of preventing deformation of lens barrel, it is essential to control the wall thickness of lens barrel in an L shaped groove area. 
since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 16, Lin-513 (see Fig. 1A-6) an annular light trapping component (440)  and an optical  lens assembly (as in Fig. 6, 5100), wherein the annular light trapping component  is disposed in the optical lens assembly (see paragraph [0088]). 

Regarding claim 17, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (440) further comprises an axial assembling structure (as in Fig. 1 outer wall having L shape groove forms axial assembling struct6ure), the annular light trapping component (440) is disposed in the optical lens assembly by the axial assembling structure, the optical lens assembly comprises a lens element (as in fig. 6 5101-5106) adjacent to the annular light trapping component, and the axial assembling structure is configured to align the central axis of the annular light trapping component with a center of the lens element (as in Fig. 1 and Fig 6). 

Regarding claim 18, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (440) a lens module (as in Fig. 6) the annular light trapping component (440 is a fixing ring configured to determine axial distances between every two of lens elements of the optical lens assembly that are adjacent to each other, the central aperture of the annular light trapping component is configured to allow light to pass through the lens module, and only one of the object-side surface and the image-side surface contacts the optical lens assembly. 

Regarding claim 19, Lin-513 (see Fig.7)  an electronic device (10) comprising the lens module  (camera 1000 having lens module as in Fig. 6).

Regarding claim 20, Lin-513 discloses (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (protrusion 3, 440 as in fig. 3A-4C, see paragraph [0061], [0066]), comprising: 
an inner surface (330 similar to 130 see paragraph [0031] ) surrounding a central axis of the annular light trapping component (340, 440) and the inner surface defining a central aperture (as stated at paragraph [0093] referring to entrance 511 same as 111 at  object-end); 
an outer surface (114) opposite to the inner surface (115 and 330); 
an object-side surface (112, 312) facing toward an object side of the annular light trapping component, the object-side surface being connected to the inner surface and the outer surface (as in Fig. 1B, surface 112 connects 115 and 130 to 114, see paragraph [0032]); 
an image-side surface (122, 322 as shown in Figs. 1A, 3A) facing toward an image side of the annular light trapping component (340), the image-side surface being connected to the inner surface and the outer surface (as shown in Fig. 1, 122 contacts 125 or 130 and 114), and the image-side surface being opposite to the object-side surface (see paragraph [0033]); 
wherein the inner surface comprises at least one L-shaped annular grooves (as in the Fig. 3A , surfaces 336 and surfaces 337 forms  L-shaped grooves, see paragraph [0058]), the annular light trapping component (340 and 440) comprises a plurality of 
wherein the L-shaped annular grooves comprise an object-side L-shaped annular groove closest to the object-side surface (as in Figs.3A-4C, illustrates surface 336 and surface 325 forms L-shaped annular groove closure to object-side surface having multiple protrusions (340) closest to object-side)  and an image-side L-shaped annular groove closest to the image-side surface,  a bottom diameter of the image-side L-shaped annular groove is larger than a bottom diameter of the object-side L-shaped annular groove, and the bottom diameter of the image-side L-shaped annular groove and the bottom diameter of the object-side L-shaped annular groove are closest to the image side of the annular light trapping component (inner surfaces are arrange with increasing in inner diameter of surfaces from object side to image side forming larger image side inner surface diameter);
wherein each of the L-shaped annular grooves comprises a first side  and a second side  connected to each other (surfaces 130, 136 and 137 are connected in L shape groove), the first side and the second side are located between the object-side surface and the image-side surface (337 is object side surface and 336 is an image side surface), the stripe-shaped structures are disposed on one of  the first side and the second side, an end of the stripe-shaped structures is facing and connected to the other 
wherein the degree of inclination between the second side (all surfaces parallel to central axis  having 0° angle) and the central axis is α (parallel to optical axis, 0°), and the following condition is satisfied: 
0 °≤.                        
                            α
                             
                        
                    ≤15 °.

Lin-513 does not teach each of the strip-shaped structures is a stripe and wedge-shaped structure with a wedge-shaped cross section but having only strip-shaped structure and h fig. 2C discloses variation in a light trapping structure 240 having  step-shaped structure.
Lin-916 discloses (see Fig. 1A-6) the light trapping structures (140, 240, 340, 440) is a wedge-shaped structure with a wedge-shaped cross section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide annular light trapping component as strip-shape structure combined with wedge-shape structure forming wedge-shape attached to strip-shape light trapping component for the purpose of effectively attenuating the stray light reflected from the aforementioned surface of the plastic barrel  so as to enhance the image quality of the imaging lens module (see paragraph [0030]) examiner reviewed the application specification for criticality of the structure and does 

Regarding claim 21, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) further discloses an angle between the first side and the second side of each of the L-shaped annular grooves is ϴ, and the following condition is satisfied: 
46°<ϴ<136° 
(paragraph [0042] discloses surfaces 137 are parallel to optical axis and paragraph [0034] discloses surfaces 136 has an angle with the axis between 0° and 90° which includes angle from 46° to 90°. 

Regarding claim 22, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (340) and illustrates thickness of the annular light trapping component as t which is slightly smaller than width of the surface 137 or 325 as in fig. 3A and thickness of the barrel 100 or 300 is d which is bigger than t.
Lin-513 does not specifically state the thickness of the annular light trapping component and the length of each of the stripe-shaped structure satisfies the condition of 0.05<d/t<0.50.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide thickness of the component and length of stripe-shaped structures such that the ratio is within .05 to .50 in order to provide proper strength for preventing warping of light trapping component, since it has been held that where the general conditions of a claim are disclosed in the prior art, 

Regarding claim 23, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B)  an annular light trapping component ( 440 and340) as in claim 2. Lin-513 illustrates L shaped groove and as shown in annotated fig. 1, the width of one side of the groove is L1 and second side of the groove is L2. 
Noda et al does not specifically state the limitation of 0.45<L1/L2<2.5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide different thickness of the first side of the groove and second side of the groove such that the ratio satisfies the condition of 0.45<L1/L2<2.5 in order to provide proper strength for preventing deformation of lens barrel of the light trapping component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 24, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (440) the degree of inclination between the second side (all surfaces parallel to axis 23 having 0° angle) and the central axis is α (parallel to optical axis, 0°), and the following condition is satisfied: 
0 °≤.                        
                            α
                             
                        
                    ≤8.0 °.

Regarding claim 25 , Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (440)  as in claim 20 except limitation of this claim.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bottom diameter of the object-side L-shaped annular groove is Φ1, the bottom diameter of the image-side L-shaped annular groove is Φ2, a diameter of the outer surface is Φ0, a diameter of the inner surface is Φi, Such that the thickness of each groove satisfies following condition  0.05<( Φ2- Φ1)/( Φ0- Φi)<0.55
For the purpose of preventing deformation of lens barrel, it is essential to control the wall thickness of lens barrel in an L shaped groove area. 
since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 26, Lin-916 further discloses (see Fig. 1A-6) the light trapping component (140, 240, 340, 440 is a wedge-shaped structure having tapered smooth surface 149 as shown in Fig 1B) all has even height and  the tapered portion comprises smooth.

Regarding claim 27, Lin-513 (see Fig. 1A-6) an annular light trapping component (440)  and an optical  lens assembly (as in Fig. 6, 5100), wherein the annular light trapping component  is disposed in the optical lens assembly (see paragraph [0088]). 

Regarding claim 28, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (440) further comprises an axial assembling structure (as in Fig. 1 outer wall having L shape groove forms axial assembling struct6ure), the annular light trapping component (440) is disposed in the optical lens assembly by the axial assembling structure, the optical lens assembly comprises a lens element (as in fig. 6 5101-5106) adjacent to the annular light trapping component, and the axial assembling structure is configured to align the central axis of the annular light trapping component with a center of the lens element (as in Fig. 1 and Fig 6). 

Regarding claim 29, Lin-513 (see Fig. 1A-6, mostly Fig. 1A-1B and Fig. 3A-3B) an annular light trapping component (440) a lens module (as in Fig. 6) the annular light trapping component (440 is a fixing ring configured to determine axial distances between every two of lens elements of the optical lens assembly that are adjacent to each other, the central aperture of the annular light trapping component is configured to allow light to pass through the lens module, and only one of the object-side surface and the image-side surface contacts the optical lens assembly. 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-29 have been considered but are moot because the arguments do not apply to new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.P/Examiner, Art Unit 2872                                                                                                                                                                                                        
/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        February 12, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872